UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ELENA STRUJAN,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-MC-504 (JMF)
                  -v-                                                  :
                                                                       :   ORDER OF DISMISSAL
DOLLAR TREE STORES, INC., et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

        On November 21, 2018, Plaintiff Elena Strujan was barred from filing any new action in

forma pauperis (IFP) without first obtaining leave to file from the Court because of her repeated

filing of frivolous and nonmeritorious actions. See Strujan v. Columbia Univ., 18-CV-8755

(LLS), ECF No. 7 (S.D.N.Y. Nov. 21, 2018) (the “Bar Order”). As provided in the Bar Order,

before filing any action, Plaintiff must file a motion for leave to file with the Pro Se Intake Unit,

with her proposed complaint and a copy of the Bar Order attached. Id. at 2. Plaintiff was

warned that failure to do so would result in dismissal and may result in sanctions. Id.

        Because Plaintiff failed to comply with the Bar Order, her claims are DISMISSED,

without prejudice to re-filing if she first obtains the Court’s leave to file. The Court elects not to

impose sanctions at this time, but cautions Plaintiff that future failure to comply with the terms

of the Bar Order may result in sanctions separate and apart from dismissal.

        The Clerk of Court is directed to close this case. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith, and

therefore in forma pauperis status is denied for the purpose of an appeal. Cf. Coppedge v. United
States, 369 U.S. 438, 444-45 (1962).


       SO ORDERED.

Dated: December 9, 2019                    __________________________________
       New York, New York                           JESSE M. FURMAN
                                                  United States District Judge




                                       2
